Plaintiff in error, the People's National Bank of Kingfisher, relies generally upon two propositions to secure a reversal of this judgment. The first is that it is not sustained by the evidence, and it is argued *Page 391 
with much force that Weber was in fact the maker of the check. This court, of course, lacks the advantage which the trial court had to determine from the appearance of the witnesses who appeared personally and testified on the controverted questions of fact, who were most likely stating the truth, but the most important witness, Christ Weber, gave his testimony by deposition, and the same is before us for our consideration as it was before the trial court. We have carefully read the record in the case, and feel frank to say that we are unable to explain the irreconcilable inconsistencies appearing. There is no explanation given in the record to show how this check could have been made as it was, if Christ Weber's evidence be true. There is no testimony upon which it is possible to formulate any hypothesis as to how any one at Anadarko could have learned that he had made an arrangement at the city of Kingfisher to borrow a sum of money there within which would be encompassed a check for $176, nor how any one could have learned that such loan was to have been consummated through a bank in that city, and, if a bank, how it could have become known that the bank was to be the People's National Bank. Yet these things all took place, and Christ Weber testifies that he or any of his companions gave no information to any one at Anadarko on these matters. The question of whether or not Christ Weber signed this check is the only important question of fact in this case. We are convinced that the testimony in the record upon which the court rendered its judgment is so utterly irreconcilable with the admitted facts that the conclusion of the trial court could be properly set aside on the ground that it is unsupported by the evidence, but we do not do this, preferring to consider the question upon the law of the case.
The able brief presented to us by defendant in error we have examined with much interest, but the controlling question in our judgment is overlooked, and principle and authority are urged and cited to support an assumption which is the very legal point in controversy. It is argued on the part of counsel that the relationship existing between the bank and Mr. Wheeler, in reference *Page 392 
to the $176 paid on this check, was that of banker and depositor, debtor and creditor, while in our view taking the admitted facts in the case as true, altogether a different relationship existed  — simply that of bailor and bailee, which was entered into on the part of the bank for the sole benefit of the bailor. This is the second proposition. Let us see. Mr. Wheeler was in the business of loaning money. He had a customer by the name of Christ Weber. He desired to loan, and Weber desired to borrow, some sum not in excess of $200. He did not want it immediately, so that Mr. Wheeler could with his own hand deliver it to him, nor did he want it in Kingfisher. He desired it at some future time and at some distant place. This was the arrangement. Now, Mr. Wheeler could have carried the money to Weber, or he could have selected an agent to carry it to him. He elected to select an agent, and chose the People's National Bank, informing the bank of such arrangement. Wheeler had no money in the bank, and it is not disclosed by the evidence how it happens that the sum which he sent to the bank was $242, instead of the sum borrowed. Probably, however, this was due to the fact that he had a check for this sum, or desired to check this sum from the other bank. At all events, with the fund which he sent to provide for this loan, he sent an overplus of $66. This was deposited in the bank. The $66 constituted him a depositor, and created of the bank his debtor, but the $176 was not sent to the bank for the purpose of being deposited in it, nor the purpose of a loan, nor did the bank receive it as a deposit, nor did it accept it as a loan. It was sent to the bank under the agreement between them, as the agent of Mr. Wheeler to carry this fund to the borrower. It could have done this by one of its agents, taking it and traveling to Anadarko and delivering it. It could have done it by express, telegraph, or by mail. It chose the latter method. What it did was done under no agreement for remuneration or compensation of any character. None was expected to be given, none asked, and none ultimately paid or received. So that, for the purpose of this transaction, the bank was, as above stated, a gratuitous bailee. Mr. *Page 393 
Wheeler testified that he telephoned that he "would send a check up to the Kingfisher National Bank for $242 and he [the cashier of the People's National Bank] could take out the $176 and place the balance to my credit." The relationship existing between such parties is altogether different from that of banker and depositor. In the latter case the rule is laid down by the Supreme Court of the territory of Oklahoma in the case of Bank of Blackwell v. Dean, 9 Okla. 626, 60 P. 226, as follows:
"Unless there are stipulations to the contrary, deposits of money made in a bank become part of its general funds, and create the relation of debtor and creditor between the depositor and the bank."
To the same effect is the rule annunciated by the Supreme Court of Minnesota in the case of Mary Branch v. Dawson,33 Minn. 399, 23 N.W. 552, in the discussion of which Chief Justice Gilfillan says:
"The legal relation of banker and depositor upon a general deposit is, in most respects, that of debtor and creditor. By the deposit the latter parts with, and the former acquires, the title to the specific money deposited, and the one becomes indebted to the other in the amount of the sum deposited."
Now, in the case at bar, certainly it cannot be successfully contended that this $176 became a part of the general fund of the bank, and that the relationship of debtor and creditor were established between the bank and Mr. Wheeler. In our judgment the bank never acquired any title to it. It had but a single duty to perform in reference to it, and that was to deliver it gratis to the customer of Mr. Wheeler. The general rule in such a case is as stated by Mr. Story in his work on Bailments (Section 23) and is cited with approval in the case ofFirst National Bank of Carlisle v. Graham, 79 Pa. 106, 21 Am. Rep. 49, wherein Mr. Justice Woodward, in delivering the opinion of the court, says:
" 'When the bailment is for the sole benefit of the bailor, the law requires only slight diligence on the part of the bailee, and, of course, makes him answerable only for gross neglect. When the bailment is for the sole benefit of the bailee, the law requires *Page 394 
great diligence on the part of the bailee, and makes him responsible for slight neglect. When the bailment is reciprocally beneficial to both parties, the law requires ordinary diligence on the part of the bailee, and makes him responsible for ordinary neglect.' In Tompkins v. Saltmarsh, 14 S.   R. (Pa.) 275, Duncan, J., in delivering the opinion of the court, said: 'Where one undertakes to perform a gratuitous act, from which he is to receive no benefit, and the benefit is to accrue solely to the bailor, the bailee is liable only for gross negligence, dolo proximus, a practice equal to a fraud. It is that omission of care which even the most inattentive and thoughtless men take of their own concerns. There is this marked difference in cases where ordinary diligence is required, and where a party is accountable only for gross neglect. Ordinary neglect is the want of that diligence which the generality of mankind use in their own concerns, and that diligence is necessarily required where the contract is reciprocally beneficial. The bailee without reward is not bound to ordinary diligence, is not responsible for that care which every attentive and diligent person takes of his own goods, but only for that care which the most inattentive take.' "
The sole benefit in this case was as between the bank and Mr. Wheeler to accrue to him, and, considering the value and character of the deposit, the most that could be exacted of the bank was good faith and ordinary diligence, although the authority which we have just cited holds such a person to the slightest degree of diligence and makes him liable only for gross neglect.
A case in which the principle involved in this one is discussed and decided is that of Armour v. Green County StateBank, 112 Fed. 631, 50 Cow. C. A. 399, decided by the Circuit Court of Appeals of the Seventh Circuit; the decision being rendered by Grosscup, Circuit Judge. In this case the facts were that Armour   Co. placed an agent at a little town called Farlin, Iowa, for the purpose of purchasing corn to be paid for by checks drawn on the bank. By a corresponding arrangement made with the bank, such checks, when presented, were paid, and at intervals, when a number accumulated, the bank was reimbursed by Armour   Co. by a draft for their totals. Their agent, Morlan, was operating under this arrangement, and the bank was cashing his checks. At *Page 395 
the beginning of the season of 1898 Armour   Co. deposited $450 with the bank in the nature of an indemnity against the bank's advancement upon these checks. From then until May, 1899, various checks of Morlan were presented, and were transmitted at intervals for the amount to Armour   Co. for payment. In April, 1899, an inspection of the cribs at that point developed that they contained less corn than the memorandum on the checks called for. It was then discovered that the agent had interspersed the genuine checks with spurious checks to a large amount. The spurious checks were paid by the bank on forged indorsements, and Armour   Co. contended that the bank was guilty of negligence by making payment upon such checks. It was urged that the relationship in this suit between the bank and Armour   Co. was that of banker and depositor, just as it is so urged in the case at bar, and that the loss due to this forgery should fall upon the bank. It developed that the loss would have been less had Armour   Co. been more prompt in their inspection, but the court held that, notwithstanding the previous deposit of $450, the relationship of banker and depositor did not exist between these parties, and that the loss should not fall upon such gratuitous bailee, but upon the one for whose benefit the transaction was made. The court says:
"Of course, if the relationship between the parties was that of banker and depositor, these facts relating to negligence are largely immaterial. But in our opinion such legal relationship is not applicable to the transactions under consideration. Clearly a deposit for safe-keeping was not intended, except to the extent of making the bank Armour   Co.'s disbursing agent. The transaction more nearly resembles the drawing of inland bills of exchange, in which case it is well settled that the drawee cannot recover back money paid to the holder.Hortsman v. Henshaw, 11 How. 177, 13 L. Ed. 653. Neither of these legal relationships, however, seem to exactly fit the transaction. Armour   Co. were large purchasers of corn in this and in other districts. Though their transactions could have been carried forward through their purchasing agent alone by intrusting him with the custody of the funds, they chose out of considerations largely of bookkeeping *Page 396 
to have an independent disbursing agency. The disbursing agent was the bank. Its duty, in effect, was to pay for such corn as Morlan should report through his checks. The bank's obligation under such circumstances was that simply of ordinary care and good faith. It had the right, in the absence of facts putting it upon notice, to rely upon Morlan's integrity."
So, in the case at bar, the bank's obligation was, at most, simply that of ordinary care and good faith, and it had the right in the absence of facts putting it upon notice to rely upon the regularity of the transaction between Mr. Wheeler and his customer. The presumption of law is against forgery as indeed it is against the commission of all crime, and the bank did not violate its duty toward its principal when it acted upon this presumption. Nor can we say that the fact that there was canceled paper in the bank bearing Weber's signature would make a change in the situation. The arrangement between Mr. Wheeler and Mr. Weber made in the presence of the cashier was to the effect that Weber would send for this money from the place where he was going. Within approximately a week thereafter in keeping with this arrangement, the bank received this check in due course of business. It appeared to be indorsed by D. J. Johnson, and across its back was stamped: "Pay any Bank or Banker or Order, National Bank of Anadarko. Anadarko, Oklahoma." There was nothing in the entire transaction to show negligence on the part of the Kingfisher bank or to create any suspicion or give notice of any irregularity, and as between these parties to one of whom the transaction was for a profit, and the other performing it as a mere gratuity, the first clearly should stand any loss growing out of it.
The judgment of the district court is accordingly reversed.
Williams, C. J., and Hayes and Turner, JJ., concur; Kane, J., disqualified. *Page 397